SUNDBERG, Justice,
concurring in part and dissenting in part.
I concur with this Court’s opinion on rehearing insofar as it goes. However, in addition I would grant the Bar’s application for an extension of time in which to make an additional request for rehearing. It is my understanding that the board of governors seeks such additional time in order to obtain clarification of certain portions of the Court’s original opinion. Because the original opinion in this case made substantial revisions in the disciplinary procedures for the Bar, it does not appear inappropriate to grant additional time to The Florida Bar so that our new procedures may be fully clarified before the Bar commences to function under the new procedures.
Accordingly, I dissent from the majority’s denial of request No. 5.
HATCHETT and ALDERMAN, JJ., concur.